DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 1-14, 18, and 20, it is not clear if the term “about” when placed in front of a range is applied only to the first value or to both values recited in the range. For example, Claim 1 recites “about 1.0 µm to 2.0 µm”, “about 0.15 cm to 0.20 cm”, and “about 1 cm to 20 cm”. With regard to particle diameter or the column internal diameter, the instant specification states that the term “about” followed by a recited dimension may be understood as referring to the feature that the dimension may vary by a specific amount for each of the particle diameter or the column internal diameter (e.g., +/- 0.05 µm for particle diameter and +/- 0.01 cm for column internal diameter). However, it is not clear if the term “about” is applied to the second recited dimension as 
With regard to Claims 1-14, 18, and 20, the term “about” as applied to column length is not defined by the claim, the instant specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term “about” as applied to column length will be interpreted as +/- 10%.
With regard to Claim 19, “said target molecules” lacks antecedent basis in the claims. Claim 19 is dependent on Claim 15, but uses claim language present in Claim 18. The Examiner suggests changing the dependency of Claim 19 from Claim 15 to Claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US 2015/0219604) in view of Waters (“Column dimension & related HPLC parameters”).
With regard to Claims 1 and 20, Ritchie discloses a chromatography column containing a bed of packed particles, in which the particles are arranged according to their average particle diameter, in order of increasing average particle diameter from the inlet end to the outlet end (Abstract). Ritchie discloses a method performed in a liquid chromatography apparatus comprising providing a packed column containing particles having a diameter of about 1.0 µm to 2.0 µm, said column having a column length of about 1 cm to 20 cm, and eluting a fluid through said column wherein said column indicates a maximum pressure drop of 1300 bar ([0060], Page 6, Table 2, in which a 10 cm length chromatography column contains at least one section of 1.9 µm particles, with a range of pressure drop from 172 bar to 520 bar). 
Ritchie discloses that the diameter of the columns is 2.1 mm (0.21 cm) ([0050]). However, Ritchie is silent to said column having an internal diameter of about 0.15 cm to 0.20 cm.
Waters compares chromatography columns having various diameters, including 2.1 mm and 2.0 mm (0.20 cm) (Page 2). Waters discloses that the 2.0 mm column requires slightly less flow rate, has slightly greater sensitivity, and saves slightly more solvent as compared to 2.1 mm column (Page 2, first table).

With regard to Claim 13, Ritchie discloses wherein said particles have a diameter of about 1.9 µm and said column has a length of about 1.0 cm to 20 cm ([0060], Page 6, Table 2, in which a 10 cm length chromatography column contains at least one section of 1.9 µm particles).
With regard to Claim 15, Ritchie discloses wherein the number of plate per column (N) is in the range of 1000 to 37,000 (Page 6, Table 2, N range of 16,200 to 22,000).
With regard to Claim 16, Ritchie discloses a 10 cm column packed only with 1.9 µm particles (Page 6, Table 2). While Ritchie does not disclose the number of plates per column bar (SQ), Figure 8 of the instant specification shows that the column of Ritchie is within the claimed range. 
With regard to Claim 18, Ritchie discloses a chromatography column containing a bed of packed particles, in which the particles are arranged according to their average particle diameter, in order of increasing average particle diameter from the inlet end to the outlet end (Abstract). Ritchie discloses a method for isolating a target molecule comprising providing a packed column containing particles having a diameter of about 1.0 µm to 2.0 µm, said column having a column length of about 1 cm to 20 cm, and eluting a fluid through said column wherein said column indicates a maximum pressure 
However, Ritchie is silent to recovering portions of said liquid comprising the target molecule.
Ritchie discloses that the separation in a liquid chromatography column of a sample comprising a mixture of components is achieved by conveying a sample in a liquid mobile phase through a stationary phase, thereby causing the sample to separate into its components due to different partitioning between the mobile and stationary phases of each of the components ([0002]). It would be obvious to one of ordinary skill to recover portions of the mobile phase comprising the target molecule in order to recover the target molecule purified from the other components of the sample.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to recover portions of said liquid comprising the target molecule in the method of Ritchie in order to recover the target molecule purified from the other components of the sample.
Ritchie discloses that the diameter of the columns is 2.1 mm (0.21 cm) ([0050]). However, modified Ritchie is silent to said column having an internal diameter of about 0.15 cm to 0.20 cm.
Waters compares chromatography columns having various diameters, including 2.1 mm and 2.0 mm (0.20 cm) (Page 2). Waters discloses that the 2.0 mm column 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for said 2.1 mm I.D. column of modified Ritchie to have an internal diameter of about 0.15 cm to 0.20 cm, as taught by Waters, since a 2.0 mm column requires slightly less flow rate, has slightly greater sensitivity, and saves slightly more solvent as compared to 2.1 mm column.
Claims 2-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US 2015/0219604) in view of Waters (“Column dimension & related HPLC parameters”), as applied to the claims above, and in further view of de Villiers et al (“Influence of frictional heating on temperature gradients in ultra-high-pressure liquid chromatography on 2.1 mm I.D. columns”).
With regard to Claims 2-12 and 14, modified Ritchie discloses all the limitations in the claims as set forth above. Ritchie discloses that the diameters of the fused core particles may range from about 1-2 µm diameter at the inlet end to having particles in the range of 5-10 µm at the outlet end ([0032]). Ritchie also describes the use of 10 cm columns (Page 6, Table 2). Therefore, Ritchie discloses the particle diameters and column lengths of Claims 2-12 and 14. However, Ritchie is silent to, in these separate embodiments, said column indicating a maximum pressure drop of 1300 bar.
De Villiers et al (de Villiers) discloses the effects of viscous heat dissipation on some important HPLC parameters, such as efficiency (N) and retention factors (k), using 2.1 mm columns at pressure up to 1000 bar have been investigated from both a theoretical and experimental point of view (Abstract). De Villiers discloses that the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for said column of modified Ritchie to indicate a maximum pressure drop of 1300 bar for each of the embodiments of Claims 2-12 and 14, as taught by de Villiers, by selecting an appropriate flow rate to stay below the maximum pressure drop of 1300 bar, and since pressure decreases for decreasing flow rates.
With regard to Claim 17, modified Ritchie discloses all the limitations in the claims as set forth above. However, modified Ritchie is silent to wherein the volumetric flow rate ranges from 0.10 ml/min to 0.05 ml/min.
De Villiers discloses that increases in pressure drop are the result of increases in flow rates from 0.3 ml/min to 1.1 ml/min for 5 cm, 2.1 mm chromatography columns using 1.7 µm particles (Page 88, Column 1). De Villiers also discloses that the pressure decreases for decreasing flow rates in 5 cm length x 2.1 mm I.D. columns using 1.7 µm particles (Page 87, Table 2). Increased pressure places increased demands on HPLC hardware (Page 84/Introduction).
As the pressure drop through a liquid chromatography column is a variable that can be increased or decreased, among others, by increasing or decreasing the flow rate through the column, the precise flow rate would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed volumetric flow rate from 0.10 Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the flow rate of the chromatography column in the method of modified Ritchie, as taught by de Villiers, in order to decrease pressure below maximum pressure ratings of the HPLC hardware (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US 2015/0219604) in view of Waters (“Column dimension & related HPLC parameters”), as applied to the claims above, and in further view of Seton Hall University (“Band broadening theory (Van Deemter equation)”) and Bunner (US 2014/0138312).
With regard to Claim 19, modified Ritchie discloses all the limitations in the claims as set forth above. However, modified Ritchie is silent to wherein said target 2/sec to 2.0 x 10-5 cm2/sec.
Seton Hall University discloses that the Van Deemter equation recognizes three main sources of column band broadening including multiple paths of an analyte through the column packing, molecular diffusion, and effect of mass transfer between phases (Page 1). Seton Hall University shows that the efficiency of the chromatography column operation is dependent upon the particle size, flow velocity, analyte diffusion coefficient Dm, and other factors (Page 2). 
Furthermore, Bunner discloses that selection of Dm in the Van Deemter equation of 10-9 m2/sec (1.0 x 10-5 cm2/sec) is a value representative of a typical small molecule ([0008]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein said target molecules have a diffusion coefficient in the range of 1.0 x 10-5 cm2/sec to 2.0 x 10-5 cm2/sec, as taught by Seton Hall University and Bunner, depending on the selection of particle size and flow velocity according to the Van Deemter eqution, and since 1.0 x 10-5 cm2/sec is a value representative of a typical small molecule.
Claims 1, 11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over de Villiers et al (“Influence of frictional heating on temperature gradients in ultra-high-pressure liquid chromatography on 2.1 mm I.D. columns”) in view of Waters (“Column dimension & related HPLC parameters”).
With regard to Claims 1 and 20, de Villiers et al (de Villiers) discloses the effects of viscous heat dissipation on some important HPLC parameters, such as efficiency (N) 
However, de Villiers is silent to said column having an internal diameter of about 0.15 cm to 0.20 cm.
Waters compares chromatography columns having various diameters, including 2.1 mm and 2.0 mm (0.20 cm) (Page 2). Waters discloses that the 2.0 mm column requires slightly less flow rate, has slightly greater sensitivity, and saves slightly more solvent as compared to 2.1 mm column (Page 2, first table).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for said 2.1 mm I.D. column of de Villiers to have an internal diameter of about 0.15 cm to 0.20 cm, as taught by Waters, since a 2.0 mm column requires slightly less flow rate, has slightly greater sensitivity, and saves slightly more solvent as compared to 2.1 mm column.
With regard to Claim 11
With regard to Claim 15, de Villiers discloses wherein the number of plates per column (N) is in the range of 1000 to 37,000 (Page 89, Table 3, 10 cm column and 1.7 µm particles, see values of N).
With regard to Claim 16, de Villiers discloses a 5 cm column packed with 1.7 µm particles (Page 87, Table 2). While de Villiers does not disclose the number of plates per column bar (SQ), Figure 8 of the instant specification shows that the column of de Villiers is within the claimed range.
With regard to Claim 17, De Villiers discloses that increases in pressure drop are the result of increases in flow rates from 0.3 ml/min to 1.1 ml/min for 5 cm, 2.1 mm chromatography columns using 1.7 µm particles (Page 88, Column 1). De Villiers also discloses that the pressure decreases for decreasing flow rates in 5 cm length x 2.1 mm I.D. columns using 1.7 µm particles (Page 87, Table 2). Increased pressure places increased demands on HPLC hardware (Page 84/Introduction). 
However, modified de Villiers is silent to wherein the volumetric flow rate ranges from 0.10 ml/min to 0.05 ml/min.
As the pressure drop through a liquid chromatography column is a variable that can be increased or decreased, among others, by increasing or decreasing the flow rate through the column, the precise flow rate would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed volumetric flow rate from 0.10 ml/min to 0.05 ml/min cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claims 2-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over de Villiers et al (“Influence of frictional heating on temperature gradients in ultra-high-pressure liquid chromatography on 2.1 mm I.D. columns”) in view of Waters (“Column dimension & related HPLC parameters”), as applied to the claims above, and in further view of Armstrong (US 2017/0197156).
With regard to Claims 2-10 and 12-14, modified de Villiers discloses all the limitations in the claims as set forth above. De Villiers discloses a column length of 5 cm in Page 87, Table 2, which corresponds to the ranges claimed in Claims 2-10 and 12-14. De Villiers discloses that the use of smaller particles in packed-column liquid chromatography to provide increased efficiencies is prevalent (Page 85, Introduction). 
Claims 2-10 and 12-14.
Armstrong discloses a novel stationary phase support for liquid chromatographic chiral separations (Abstract). Armstrong discloses that the chiral stationary phase may comprise particles having from about 1.0 µm total diameter to 2.0 µm total diameter, in increments of 0.1 µm ([0044]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the particles of modified de Villiers have the claimed diameters of Claims 2-10 and 12-14, as taught by Armstrong, for liquid chromatographic chiral separations and in order to provide increased efficiencies with smaller particles.
However, modified de Villiers is silent to, in these separate embodiments, said column indicating a maximum pressure drop of 1300 bar.
De Villiers discloses that the pressure decreases for decreasing flow rates in 5 cm length x 2.1 mm I.D. columns using 1.7 µm particles (Page 87, Table 2). Therefore, one of ordinary skill in the art could easily select an appropriate flow rate to stay below maximum instrument pressure ratings.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for said column of modified de Villiers to indicate a maximum pressure drop of 1300 bar for each of the embodiments of Claims 2-10 and 12-14, by selecting an appropriate flow rate to stay below the maximum pressure drop of 1300 bar, and since pressure decreases for decreasing flow rates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777